Citation Nr: 1404398	
Decision Date: 01/31/14    Archive Date: 02/10/14

DOCKET NO.  10-16 278	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, California


THE ISSUE

Entitlement to service connection for claimed residuals of a traumatic brain injury (TBI).  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

L. B. Cryan, Counsel






INTRODUCTION

The Veteran served on active duty from August 1967 to August 1969.

This case is before the Board of Veterans' Appeals (Board) on appeal from a February 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in San Diego, California.  In that rating decision, the RO denied entitlement to service connection for a TBI.  

The Veteran's Notice of Disagreement with that decision was received at the RO in July 2009.  The RO issued a Statement of the Case (SOC) in April 2010 and the Veteran perfected his appeal that same month with the submission of a timely substantive appeal (VA Form 9).  The VA Form 9 indicates that the Veteran requested a Travel Board hearing with regard to his claim of service connection for a TBI.  In statements dated in September and November 2013, the Veteran withdrew his hearing request.  

In addition to the paper claims file, there is a Virtual VA (VVA) electronic claims file associated with the Veteran's claim.  The documents in the VVA file have been reviewed, and all relevant records are either duplicative of the evidence in the paper claims file or are separately identified and summarized below.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Veteran asserts that during service in Vietnam, at the Thon Sa Huht Army Base, a rocket round landed too close to him causing a temporary loss of his hearing and eyesight, and disorientation.  The Veteran further indicated that he recovered in a bunker.  See, e.g. Veteran's June 2006 correspondence to his Congressman.  The Veteran maintains that he has had headaches since service and believes they are due to a TBI incurred at the time of the rocket blast.  
The Veteran's service treatment records (STRs) are negative for complaints of headaches or treatment for injuries suffered as a result of a rocket blast.  The August 1969 Report of Examination at discharge shows all systems were normal.  The STRs do not, however, contain a completed "Report of Medical History" at discharge.  The lack of such a document, which is filled out by a Veteran in conjunction with his discharge examination, is consistent with the Veteran's statement that he was discharged in 1969 with, "no debriefing, no nothing, just sent home."  See Veteran's June 2006 correspondence to his Congressman.  As such, it appears that the Veteran was not provided with an opportunity to report headaches or other residuals of a TBI at the time of his discharge from service.  

The Veteran recently submitted copies of VA correspondence from 1983 and 1984 referring to findings from an Agent Orange Registry examination.  These letters note complaints of headaches, and a reported family history of such headaches.

A May 2012 VA PTSD examination report found that there was no TBI diagnosis in the record; however, VA treatment records dated subsequent to that examination report (from July and August 2013) show that the Veteran received at least two cognitive training sessions of the Cognitive Symptom Management and Rehabilitation Therapy (CogSMART).  The training sessions were for veterans who have sustained traumatic brain injury or have other mild cognitive impairments.  These records do not indicate whether the Veteran received the therapy for TBI or for mild cognitive impairment.  

A November 2010 MRI of the brain revealed mild vascular dementia with brain white matter disease likely the sequelae of small vessel disease/hypertension.  A January 2011 general medicine attending note indicates that the MRI showed "Tremendous white matter disease likely the sequelae of small vessel disease/hypertension."  A VA examination in February 2012 indicates that the Veteran's memory impairment is due to a stroke which follow a pattern of hypertension not from direct effects of CHF (congestive heart failure).  

While the etiology of the brain white matter disease appears to be the sequelae of small vessel disease/hypertension, there is still some question as to whether the Veteran suffered a TBI in service, and if so, whether his headaches are a residual thereof.  The May 2012 VA examination was conducted for the purpose of determining the level of severity of the Veteran's PTSD, and not to specifically diagnose TBI.  

Finally, it appears that the record is incomplete.  Throughout the course of this appeal, the Veteran has consistently indicated that he was treated in the 1980's at the VA Medical Centers at Loma Linda and La Jolla (San Diego) from 1980 to 1987.  In a February 2013 formal finding memorandum, the RO determined that all procedures to obtain these records had been properly followed, but after three requests, no records could be located.  This finding was made prior to the receipt of the 1983 and 1984 VA letters noted above, referring to the Agent Orange Registry examination and its noted complaints of headaches.  Thus, there is evidence showing that the Veteran was, in fact, seen at the VA at Camino Del Rio North in San Diego, California in 1983 and 1984 and those letters may provide additional information that could lead to finding any missing records.  The Veteran's DD Form 214 appears to show that he transferred to the Reserves after discharge from active duty.  This may have an impact on where his records are located.  

Given the possibility of additional outstanding treatment records in light of the 1983 and 1984 letters, as well as the Veteran's current symptoms of headaches, memory loss, depression, and other psychiatric symptomatology, the Veteran should be afforded a VA examination to determine whether the Veteran has suffered a TBI, and if so, what residual symptoms exist as a result of the TBI.  

Significantly, under 38 U.S.C.A. § 5103A(d)(2) (West 2002), VA must provide a medical examination and/or obtain a medical opinion when there is:  (1) competent evidence that the veteran has a current disability (or persistent or recurrent symptoms of a disability); (2) evidence establishing that he suffered an event, injury or disease in service or has a disease or symptoms of a disease within a specified presumptive period; (3) an indication the current disability or symptoms may be associated with service; and (4) there is not sufficient medical evidence to make a decision.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006).  The third prong, which requires that the evidence of record "indicate" that the claimed disability or symptoms "may be" associated with the established event, is a low threshold.  McLendon, 20 Vet. App. at 83.  The Veteran has not yet been afforded a VA examination to specifically address this issue.  

Accordingly, the case is REMANDED for the following action:

1.  Obtain and associate with the file, all pertinent VA medical records not currently of record.  Request from all possible sources VA records dated between 1980 and 1987 for treatment received at Loma Linda and La Jolla (San Diego) VAMCs, as well as the Camino Del Rio North facility.  See VA correspondence to the Veteran in 1983 and 1984 regarding an Agent Orange registry examination.  See also, the Veteran's DD Form 214 indicating that he was "discharged to the Reserves in 1969."  If these records are unavailable, make a formal finding of unavailability.

2.  After the above development has been completed, to the extent possible, schedule the Veteran for a VA examination with a neurologist to determine the current nature and likely etiology of the Veteran's headaches and whether he has symptoms associated with a TBI.  The claims file must be available to and reviewed by the examiner in conjunction with the examination.  

The examiner should specifically indicate the likelihood that the Veteran suffers from symptoms associated with a TBI, including but not limited to headaches and cognitive impairment.  The examiner should specifically indicate whether or not any diagnosed neurologic and/or psychiatric symptoms/disorders are associated with TBI.  

The examiner is asked to opine as to whether it is at least as likely as not (a probability of 50 percent or greater) that any current neurological and/or psychiatric disorders/symptoms began in service; or is otherwise related to any disease, injury or other event in service, including but not limited to a TBI.

The examiner must provide a complete rationale for any stated opinion.  In responding to this question, the examiner should consider the Veteran's assertions regarding his proximity to a rocket blast in Vietnam and his reported symptoms immediately following the blast; the January 2011 general medicine attending note describing an MRI, and the July and August 2013 Cognitive Symptom Management and Rehabilitation Therapy program treatment records.  

The examiner is reminded that the term "as likely as not" does not mean "within the realm of medical possibility," but rather that the evidence of record is so evenly divided that, in the examiner's expert opinion, it is as medically sound to find in favor of the proposition as it is to find against it.

3.  The Veteran must be given adequate notice of the date(s) and place(s) of any requested examination(s).  A copy of all notifications, including the address where the notice was sent must be associated with the claims folder.  The Veteran is to be advised that failure to report for a scheduled VA examination without good cause shown may have adverse effects on his claim.  Ensure that all examinations are adequate, and if not, return the examination for clarification.  

4.  After completing any additional necessary development, readjudicate the issue remaining on appeal.  If the disposition of the claim remains unfavorable, furnish the Veteran and his representative a supplemental statement of the case and afford the applicable opportunity to respond.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
BETHANY L. BUCK
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).


